692 S.E.2d 873 (2010)
STATE of North Carolina
v.
Lawrence Willard SKIPPER, Jr.
No. 506P09.
Supreme Court of North Carolina.
January 28, 2010.
Kimberly P. Hoppin, for Lawrence Skipper, Jr.
Anne Goco Kirby, Assistant Attorney General, for State.

ORDER
Upon consideration of the petition filed on the 8th of December 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following *874 order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."